Citation Nr: 0217116	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of overpayment of improved pension 
compensation benefits in the amount of $4,449.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for a waiver of overpayment.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

2.  A waiver of the overpayment of improved pension 
compensation benefits in the amount of $4,449 is in accord 
with the principles of equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a waiver of the overpayment of 
improved pension compensation benefits in the amount of 
$4,449.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the 
recipient's circumstances.  Pension is not payable if the 
recipient's countable annual income exceeds the maximum 
limitation given the recipient's circumstances as set forth 
in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 
et seq.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965. 

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against 
VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

The record reflects that the veteran was initially awarded 
improved pension compensation benefits by a May 1996 rating 
decision, effective July 28, 1993.  His rate of compensation 
was subsequently determined in June 1997, effective August 
1, 1993.  At the time of this decision, the evidence on file 
showed that the veteran was recognized as having a valid 
common law marriage, and multiple child dependents.  
Further, he was receiving workman's compensation in the 
amount of $288.93 per week or $15,024.36 annually.  In 
addition, his spouse was receiving child support payments.  
The veteran was informed in June 1997 that his rate of 
compensation was based upon his total "family" income, and 
that he must notify VA immediately if there was a change in 
the income.

By correspondence dated in December 1998, the RO informed 
the veteran that they proposed to stop his pension 
compensation benefits due to his failure to return the 
Eligibility Verification Report for 1997 and 1998.  Later 
that month, the veteran submitted such a Report, which 
indicated that neither he nor his spouse received income 
from any source.  Nevertheless, the RO informed the veteran 
by correspondence dated in January 1999 that this Report was 
incomplete; that the evidence showed he was drawing 
workman's compensation and his spouse was receiving child 
support.  

No response appears to have been received from the veteran 
regarding the January 1999 correspondence.  Therefore, the 
RO informed him by correspondence dated in May 1999 that 
they were terminating his compensation benefits effective 
January 1, 1997, which resulted in the overpayment of 
$4,449.

The veteran subsequently requested a waiver for the recovery 
of the overpayment.  In support of his claim, he submitted a 
Financial Status Report in October 1999, as well as new 
Improved Pension Eligibility Report in November 1999.  Both 
of these documents indicated that neither the veteran nor 
his spouse received income from any source.  Further, the 
Financial Status Report indicated that the veteran and his 
family had monthly expenses in the amount of $1,800.00.  His 
assets were an automobile worth $2,000, and a house worth 
$40,000.

Also submitted was a January 2000 statement from an 
insurance company addressed to the veteran, which states 
that his last disability check was paid to him through 
November 1996, and that a lump sum check in the amount of 
$170,000 was paid in December 1996.  In addition, it was 
stated that medical expenses were paid through October 2000.

In a June 2000 statement, the veteran reported that he spent 
the $170,000 lump sum on a home; repairs to the home; 
furniture and truck; utilities; dental; lawn equipment; 
vending machines and business; food; clothing; vacation; and 
miscellaneous.  

In his Notice of Disagreement, as well as his Substantive 
Appeal, the veteran contended, in essence, that he did not 
make any money from the business he tried to start, that his 
spouse had not received any child support since the period 
of 1996 to 1997, that he had not worked for years, was 
currently disabled, and they had no income.

In May 2001, the veteran submitted a new Eligibility 
Verification Form, as well as an Application for Exclusion 
of Children's Income.  These documents reflect that the only 
income was $512 per month in SSI/Public Assistance.  He also 
indicated that he had a total of $3,318 in monthly expenses 
due to food, utilities and heat, telephone, operation of 
automobile, public transportation, clothing, auto and life 
insurance, and over the counter medicine.  Further, he 
reported that he had additional yearly expenses of $5,552 in 
taxes, furniture and household good school expenses, home 
upkeep, and homeowner's insurance.

In August 2001, the RO reinstated the veteran's improved 
pension compensation benefits, effective June 1, 2001.  The 
record reflects that he is currently receiving $1,676 per 
month, which will be reduced to $1,544 in January 2003.

As an initial matter, the Board concurs with the Committee's 
determination that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran 
in the instant case.

Based upon a review of the evidence on file, the Board finds 
that the veteran is entitled to a waiver of the overpayment 
of improved pension compensation benefits in the amount of 
$4,449 under the principles of equity and good conscience.  

The Board acknowledges that the veteran was at fault in the 
creation of the overpayment.  As noted above, he failed to 
submit Eligibility Verification Forms for 1997 and 1998.  In 
addition, he failed to report his receipt of the lump sum 
payment of $170,000, which was paid in December 1996.  
However, the veteran has submitted numerous documents since 
he was first informed of the proposed pension reduction in 
December 1998, and has consistently attempted to explain his 
actions.  This action on his part does tend to mitigate his 
level of fault in the creation of the overpayment.

Inasmuch as it does not appear the veteran was entitled to 
the improved pension compensation benefits during the 
pertinent period, it does appear that he would be unjustly 
enriched if the overpayment were waived.

There is nothing on file to indicate that collection of the 
overpayment would defeat the purpose for which the improved 
pension compensation benefits were intended, or that the 
veteran relinquished a valuable right or incurred a legal 
obligation.  Moreover, there is no evidence of fault on the 
part of VA in the creation of the overpayment.

The record does reflect that collection of the overpayment 
would result in financial hardship on the veteran and his 
family.  Here, the veteran's improved pension compensation 
benefits were restored in August 2001, effective June 1, 
2001.  The Board is of the opinion that the RO would not 
have reinstated these benefits if the veteran were not in 
financial need.  In fact, based upon the documents submitted 
by the veteran, it appears that even with these pension 
benefits, his monthly expenses exceeds his monthly income.  
Moreover, the record reflects that the veteran still has 
multiple dependent children.  Consequently, the Board 
concludes that collection of the overpayment would result in 
financial hardship.

Based upon the facts of this case, the Board finds that to 
the extent there was fault on the part of the veteran, his 
level of fault was mitigated to some extent by his efforts 
to explain his actions.  More importantly, here is evidence 
that collection of the overpayment would result in financial 
hardship.  Although unjust enrichment is a result, the Board 
concludes that the veteran is entitled to a waiver of the 
overpayment of improved pension compensation benefits in the 
amount of 4,449 based on the principles of equity and good 
conscience.

As an additional matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that it does not appear that the Committee 
referred to the explicit provisions of the VCAA when it 
adjudicated the case below.  However, for the reasons stated 
above, the Board has determined that the veteran is entitled 
to a waiver of the overpayment of improved pension 
compensation benefits.  As such, any failure to apply the 
VCAA has been rendered moot.


ORDER

Entitlement to a waiver of overpayment of improved pension 
compensation benefits in the amount of $4,449 is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

